DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the circuit elements shown in Fig 3 have very insufficient quality and should be corrected to provide a much clear illustration of the circuit elements shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lioteng Wang on Thursday, Jan 13, 2022.
The application has been amended as follows: 
In claim 1, on page 21, line 14, after the word “sleep”, please insert the word - - mode --. Therefore, it read as “sleep mode”. 
In claim 16, on page 28, line 4, after the word “sleep”, please insert the word –mode --. Therefore, it read as “sleep mode”.


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-20, the closest prior art reference of record failed to teach or suggest a system for providing a constant power source, comprising a battery management system, a high-voltage battery pack, a timer power supply module, a timer device and a high- 5voltage power supply module, wherein the battery management system comprises a main control module and a power conversion module, and wherein the main control module is configured to receive a wake-up time and send the wake-up time to the timer device, the timer power supply module is configured to supply power to the timer device 10according to electric energy in the high-voltage battery pack, the high-voltage power supply module is configured to supply power to the power conversion module according to the electric energy in the high-voltage battery pack, the timer device is configured to set a wake-up clock according to the wake-up time, start timing when the battery management system enters into sleep, and send a discharge instruction 15to the high-voltage battery pack when the timing reaches the wake-up 
Lebreux (US 2019/319472) discloses an electric system is disclosed. The electric system comprises first and second battery subassemblies, an interrupter, and a system controller. The interrupter connects the first battery subassembly in series to the second battery subassembly via a switched current-limiting path in parallel with a switched non-current-limiting path. The first battery subassembly causes closing of the switched current-limiting path when an energizing trigger is applied to the electric system. The system controller causes closing of the switched non-current-limiting path when energized by the first and second battery subassemblies. The electric system may be integrated in an electric vehicle. A method for energizing an electric system is also disclosed.
King et al. (US 2019/0067961) discloses a system controls charging of a rechargeable battery. The system includes a rechargeable battery configured to provide rechargeable battery power to a set of electrical loads (e.g., an electric motor of a utility vehicle). The system further includes a connector configured to 
Gangstoe et al. (US 2007/0210755) discloses apparatus, method and computer program product are provided for battery management. In one implementation, a method is provided. The method includes enabling determining if a charger is coupled to a battery system. The battery system includes one more cells and a charge enable transistor. The method also includes substantially fully enabling the charge enable transistor including driving a charge enable transistor gate terminal at a potential that is substantially greater than a potential of the cells. Further, the battery management system 130 can also include a wake-up timer [0039].
The closest prior art references as discussed above failed to teach or suggest the limitations recited and discussed above in claim 1 and the respective claims dependent upon base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        1/14/22



/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836